Citation Nr: 1544381	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  12-30 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for the service-connected bipolar disorder. 


REPRESENTATION

Appellant represented by:	Michael Kelley, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant) and spouse


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1973 to May 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied an increased rating in excess of 10 percent for the service-connected bipolar disorder.  VA received the claim for increased rating on March 2, 2010.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.  

The Veteran testified at an August 2015 Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  The hearing transcript has been associated with the electronic claims file on VBMS.  

During the August 2015 Board hearing, the Veteran and spouse testified that the Veteran has a brain disorder that manifested in memory loss as a result of ten electroconvulsive treatments he received during service for bipolar disorder.  The issue of service connection for a brain disorder resulting in memory loss has been raised by the record during the August 2015 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  



REMAND

Increased Rating for Bipolar Disorder

VA Treatment Records 

Pursuant to VA's duty to assist, VA will obtain relevant records in the custody of a Federal department or agency (e.g., VA treatment records) as well as records not in Federal custody (e.g., private medical records).  38 C.F.R. § 3.159(c)(1), (2) (2015).  After a review of the record, the Board finds that additional development is needed before proceeding with appellate review of the increased rating issue on appeal.  Specifically, VA has an outstanding duty to assist the Veteran obtain evidence that is potentially relevant to the bipolar disorder rating issue on appeal.  The October 2012 statement of the case states that an electronic review of Tampa VA Medical Center treatment records was performed in July 2010 but no records were located; however, the Veteran indicated that he receives treatment at the St. Petersburg VA Medical Center.  See August 2010 representative statement.  There is no indication that the St. Petersburg VA treatment records were obtained or requested; therefore, upon remand, VA treatment records from the St. Petersburg VA Medical Center should be associated with the claims file.

VA Examination

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).  After a review of the record, the Board finds that additional development is needed before proceeding with appellate review of the increased rating for bipolar disorder issue on appeal.  Specifically, the Board finds that a VA examination is needed to help determine if the Veteran's memory loss is a residual symptom of the service-connected psychiatric disability (bipolar disorder) or is the result of a separate brain injury or other etiology.  

During the August 2015 Board hearing, the Veteran and spouse testified that the Veteran has memory loss.  Through his representative, the Veteran contends that the memory loss is either a symptom of the service-connected bipolar disorder (a question on the increased rating issue on appeal) or was caused by electroconvulsive therapy (ECT) the Veteran received during service to try to treat the bipolar disorder (a new service connection claim also referred to as concussion or traumatic brain injury).  With regard to the newly raised claim for service connection for memory loss as caused by treatment in service, the record reflects that the Veteran underwent ten electroconvulsive treatments (ECTs) during service for the service-connected bipolar disorder.  See e.g., May 25, 1973 DA Form 3647.  (The newly raised service connection claim for memory loss as due to ECTs during service is referred to the RO above for any development and initial adjudication.)

The May 2010 VA examiner noted that the Veteran's remote memory and recent memory were normal but that his immediate memory was mildly impaired; however, the May 2010 VA examiner concluded that the Veteran has no indications of bipolar disorder, schizophrenia, or any other mental health disorder.  This evidence suggests the symptom of memory loss is not due to the service-connected bipolar disorder.  

The May 2010 VA examiner did not offer an opinion as to whether the symptom of memory loss was caused by the in-service electroconvulsive treatments.  Further medical opinion clarifying the etiology of the symptom of memory loss would assist in deciding the bipolar disorder rating issue on appeal, as further opinion would help associate the memory loss with the service-connected bipolar disorder or further differentiate it from the bipolar disorder by identifying a more likely etiology.  The Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  While the etiology of the above-referenced memory loss symptoms may be partially suggested by the record, the Board is not free to substitute its own judgment for that of an expert as to which symptoms are attributed to the service-connected bipolar disorder and which symptoms are associated with the non-service-connected brain injury.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Indeed, when the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.  Id.; see also Hatlestad v. Derwinski, 3 Vet. App. 213 (1992); 38 C.F.R. § 3.159(c)(4) (2015) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  Based on the foregoing, the Board finds that this case presents certain medical questions that cannot be answered by the Board.  See Colvin, 1 Vet. App. at 175.  Therefore, a new VA medical examination with would assist the Board in determining whether the Veteran's memory loss is a residual symptom of the service-connected psychiatric disability or a result of a separate etiology, including in-service ECT treatments.  

The Board wants to be sure that all evidence submitted has been made a part of the record.  First, the August 2015 Board hearing transcript (page 2) reflects that the Veteran's attorney was planning to submit documentary evidence at the hearing; however, the VBMS and electronic records do not show that any evidence was received.  Second, the Veteran's attorney represented during the hearing (page 6) that they were awaiting office notes or comments attached to MRI results from a private neurologist, implying that such records would be submitted when received.  As of the date of this remand, the record reflects that no such private neurology records have been submitted.  Third, the undersigned VLJ specifically advised the Veteran and representative at the hearing (page 7) to obtain and submit a medical nexus opinion relating the current memory loss either to the service-connected bipolar disorder or to the ECTs during service, and that such evidence could be relevant to either the bipolar disorder rating issue on appeal or the new claim for service connection for memory loss as due to ECTs during service.  Notwithstanding the discussion of additional evidence at the hearing and expected neurologic test results, the record reflects no additional evidence or argument was submitted following the Board hearing. 

The Veteran's attorney also indicated (page 24) that he would need to review the neurology test results before deciding whether rating the memory loss as part of the bipolar disorder at 30 percent would adequately rate the memory loss symptom and satisfy the increased rating issue on appeal or not.  The VLJ explained that, otherwise, further development was likely in this appeal, and that the newly claimed service connection issue would need to be referred to the RO for separate adjudication from the bipolar disorder issue that is on appeal.  The record reflects no further submission of evidence or response from the Veteran's attorney following the August 2015 Board hearing.  During the remand, the Veteran and representative will have the opportunity to submit any evidence or further contentions regarding the issue on appeal.  

Accordingly, the issue of increased rating for service-connected bipolar disorder is REMANDED for the following actions:

1. Obtain all VA treatment records pertaining to the service-connected bipolar disorder from the
 St. Petersburg VA Medical Center from March 2009 (includes one year prior to the March 2010 increased rating claim).  Any records obtained should be associated with the electronic claims file on VBMS.

2. Schedule a VA examination with opinion in order to assist in determining whether the Veteran's memory loss is a residual symptom of the service-connected psychiatric disability (bipolar disorder) or a result of a separate etiology, including brain injury or ECTs during service.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  A rationale for all opinions with a reference to the relevant evidence of record and a discussion of the facts and medical principles involved should be provided.  

The examiner should provide the following opinions:

a.  Is the Veteran's memory loss a residual symptom of the service-connected bipolar disorder?  

b.  Is the Veteran's memory loss a residual symptom of the ten ECTs during service? 

c.  Is the Veteran's memory loss due to some other etiology (than bipolar disorder or ECTs during service)?

3. Thereafter, the issue of increased rating for bipolar disorder should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





